Per Curiam.

.The question on this appeal is whether a report made to the Mayor of the City of New York by the Commissioner of Investigation is excepted from the public scrutiny of public documents provided by sections 893 and 894 of the City Charter under the clause of said sections excepting “ papers prepared * * * by or for counsel for use in actions or proceedings to which the city or any agency is a party or for use in any investigation authorized by this charter.” (Italics ours.)
We agree with appellant’s contention, as a matter of construction, that the exemption of papers for use in an investigation is not connected with or dependent upon the preceding *468reference to papers prepared by counsel, and that papers prepared for use in an investigation are exempt whether or not prepared by counsel. We think, however, that a final and formal report of the Commissioner of Investigation is not a paper for use in an investigation. There are obvious distinctions between papers for use in an investigation and a culminating official report at the conclusion of the investigation. That the papers are free from disclosure does not compel the conclusion either in public policy or legal construction that the final report should be.
The broad policy in favor of openness, with the only limited and specified exceptions, is enunciated in the Charter. With due appreciation for the reasons which might suggest a legislative policy extending the exception to reports of the Commissioner of Investigation, we do not feel warranted in making the extension as a matter of judicial construction. The order appealed from should be affirmed.